                         Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 1 of 39




Exhibit 4

   US6236994B1                                           BBVA Compass (“The Defendant”)
9. A method for     The Defendant practices a method for providing application interoperability and synchronization (e.g.,
providing           Integration and synchronization between Quicken and BBVA Compass account) between heterogeneous
application         document (e.g., Quicken Financial Exchange (QFX) file disclosing balance, statement and transaction data) and
interoperability    data sources (e.g., BBVA Compass account payment/transaction/transfers information) using a knowledge
and                 integration application (e.g., Quicken application), running on a client/server system having access to the
synchronization     document and data sources.
between
heterogeneous
document and data
sources, using a
knowledge
integration
application,
running on a
client/server
system having
access to the
document and data
sources,
comprising the
steps of:




                    http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 2 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 3 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
                         Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 4 of 39




                    https://web.archive.org/web/20160425125350/https://www.quicken.com/support/web-connect-troubleshooting

storing data in a   The Defendant practices a method of storing data (e.g., BBVA Compass account payment/transaction/transfers
first database      information) in a first database memory (e.g., BBVA Compass account database).
memory;
                    As shown below, BBVA Compass account stores the data (e.g., BBVA Compass account
                    payment/transaction/transfers information which includes the account numbers, account summary, bank routing
                    numbers, payment transaction date/activity etc. while performing a transaction.
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 5 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 6 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 7 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 8 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
                           Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 9 of 39




                      https://www.youtube.com/watch?v=1viKpEJCJGQ


performing data       The Defendant practices a method of performing data analysis operations using the data (e.g., BBVA Compass
analysis operations   account payment/transaction/transfers information) stored in the first database (e.g., BBVA Compass account) to
using the data        generate data and analysis results (e.g., BBVA Compass account online statements, Account Balance, account
stored in the first   information, payment particulars, check deposit receipts etc.).
database to
generate data and     As shown below, based on the analysis operations of payment/transaction information BBVA Compass account
                        Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 10 of 39




analysis results;   generates an analysis results (e.g., BBVA Compass account online statements, Account Balance, account
                    information, payment particulars etc.).




                    http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 11 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 12 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 13 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 14 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 15 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
                          Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 16 of 39




                      https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be

independently         The Defendant practices independently storing knowledge (e.g., BBVA Compass account
storing knowledge,    payment/transaction/transfers information), in the form of documents (e.g., Quicken Financial Exchange (QFX)
in the form of        file disclosing transactions details), in a document database (e.g., Quicken), including validating the accuracy of
documents, in a       the knowledge (e.g., updating latest BBVA Compass account payment/transaction/transfers information) and
document              making the stored knowledge (e.g., transaction details comprising BBVA Compass account
database, including   payment/transaction/transfers information) available across a network (e.g., Quicken computer network which
validating the        allows moving of transaction data between different Quickens account and access of transaction data by various
accuracy of the       device, for example, smartphones, laptops, etc.) .
knowledge and
                         Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 17 of 39




making the stored
knowledge
available across a
network;




                     http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 18 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 19 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 20 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 21 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 22 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 23 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be

As shown below, when latest activities are not updated (e.g., reconciled) in Quicken account, the Quicken
account notifies in the manner shown below which pertains to validating the accuracy of the information
available in Quicken account.
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 24 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 25 of 39




https://www.bbvausa.com/digital-banking-services/online-banking/quicken-quickbooks.html
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 26 of 39




https://web.archive.org/web/20160425125350/https://www.quicken.com/support/web-connect-troubleshooting
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 27 of 39




https://web.archive.org/web/20160423181500/https://www.quicken.com/support/move-transactions-between-
quicken-accounts
                           Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 28 of 39




managing the flow      The Defendant practices managing the flow of information between the first database (e.g., BBVA Compass
of information         account database) and the document database (e.g., Quicken database) to enable the integration of the data (e.g.,
between the first      BBVA Compass account payment/transaction/transfers information) and analysis results (e.g., BBVA Compass
database and the       account online statements, Account Balance, account information, payment particulars, check deposit receipts
document database      etc.) with the documents (e.g., Quicken Financial Exchange (QFX) file disclosing transactions details) and to
using the              automatically update the documents (e.g., Quicken Financial Exchange (QFX) file disclosing transactions
knowledge              details) upon the occurrence of a change in the data (e.g., BBVA Compass account payment/transaction/transfers
integration            information) or analysis results (e.g., BBVA Compass account online statements, Account Balance, account
application to         information, payment particulars, check deposit receipts etc.).
enable the
integration of the
data and analysis
results with the
documents and to
automatically
update the
documents upon
the occurrence of a
change in the data
or analysis results.




                       http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 29 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 30 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 31 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 32 of 39




https://www.youtube.com/watch?v=1viKpEJCJGQ
   Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 33 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 34 of 39




https://www.youtube.com/watch?v=QTKcHSxjG_M&feature=youtu.be

As shown below, a Business accounts reconcile automatically with Quicken.
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 35 of 39




http://web.archive.org/web/20150103100608/http://www.bbvacompass.com/business/services/online-banking/
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 36 of 39




https://www.bbvausa.com/digital-banking-services/online-banking/quicken-quickbooks.html
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 37 of 39




https://www.bbvausa.com/digital-banking-services/online-banking/quicken-quickbooks.html
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 38 of 39




https://web.archive.org/web/20160425125350/https://www.quicken.com/support/web-connect-troubleshooting
    Case 6:20-cv-00789-ADA Document 1-4 Filed 08/28/20 Page 39 of 39




https://web.archive.org/web/20160423181500/https://www.quicken.com/support/move-transactions-between-
quicken-accounts
